COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-109-CR


EMMITT STARLING, JR.                                              APPELLANT
A/K/A EMMITT STARLING

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Emmitt Starling attempts to appeal from his conviction for

arson. Pursuant to a plea-bargain agreement, Appellant pleaded guilty to this

offense, and the trial court sentenced him to ten years’ confinement. The trial

court also certified that this is a plea-bargain case and that Appellant has no

right of appeal.


      1
          … See T EX. R. A PP. P. 47.4.
      On April 9, 2008, we informed Appellant by letter that his appeal was

subject to dismissal based on the trial court’s certification unless, by April 21,

he filed a response showing grounds for continuing the appeal. See T EX. R.

A PP. P. 25.2(d), 44.3. No response has been filed. Accordingly, we dismiss

the appeal. See T EX. R. A PP. P. 25.2(d).

                                                  PER CURIAM

PANEL D:     MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: May 8, 2008




                                        2